Citation Nr: 0612150	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






INTRODUCTION

The appellant served in the U.S. Army Reserves from September 
1976 until November 1996.  She had one period of active duty 
for training (ACDUTRA) from September 5, 1976 until April 8, 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated February 1998 by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral foot condition.  Subsequently, the case was 
transferred to the Huntington, West Virginia RO and appealed 
to the Board.  In January 2001, and again in November 2003, 
the Board remanded the issue for further development.  The RO 
has completed the additional development requested by the 
Board, continued the denial of service connection, and 
returned the case to the Board for further appellate review.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
appellant's bilateral foot condition is not causally related 
to event(s) while on either active duty for training or 
inactive duty for training.


CONCLUSION OF LAW

Bilateral foot condition was not incurred in or aggravated by 
active duty for training or inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid 
claim is not deemed to have been submitted where there is no 
competent evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The appellant contends that as a result of her having to wear 
combat boots, she is entitled to service connection for a 
bilateral foot condition.  The appellant submitted lay 
statements from service mates who attested to her inability 
to wear the boots and perform the physical requirements.  The 
service mates' statements are based on encounters with the 
appellant circa 1981 and 1995 through 1997.

The available service medical records show emergency room 
treatment in November 1976 where the appellant complained of 
pain on standing and no feeling on sitting in her left toes 
for two weeks.  The examiner noted a possible strain to her 
left toes.  Quadrennial examinations dated April 1985 and 
July 1989 noted the presence of bilateral bunions and 
hammertoes and recommended repair.  The 1989 exam noted "no 
loss of activity."  However, examinations dated 1977, 1981, 
1989, and 1994 all noted "NORMAL" feet.

The appellant submitted private medical records noting 
elective surgery in July 1992 for painful bunion deformity, 
hallux abducto valgus, and hammerdigit deformity of the 
second and fourth digits all of the right foot.  During the 
pre-operative office visit, the physician noted the 
appellant's history of serving in the Reserves and having to 
wear combat boots.  The physician's notation appears to relay 
the appellant's own statements of her medical history and are 
not based on a review of the appellant's claim's folder.  
Additionally, the appellant submitted a second private 
doctor's statement, dated March 2001, in which the physician 
stated that he treated the appellant "approximately 15 years 
ago while she was on active duty in the USAR," where he 
surgically treated her left foot with recommendations for 
gait control.  However, from a review of the appellant's 
personnel records, she was not on extended active duty for 
training circa 1985 or 1986.  The physician noted that he had 
no medical records of this treatment since he does not keep 
records past 1996.  He also noted that her gait was still in 
need of control and that he felt "that she has always 
suffered a forefoot problem bilateral and a gait control 
condition."    

The Board reiterates that to establish service connection for 
disability resulting from an injury, there must be evidence 
that the injury was incurred in, or aggravated while 
performing, active duty for training or inactive duty for 
training.  Though the appellant has periods of documented 
ACDUTRA, including the period of September 1976 through April 
1977 in which treatment for her left toes was noted, the 
record indicates that the diagnosis was of a possible sprain 
and not the bilateral foot condition claimed here.  Bilateral 
hammertoes and bunions were noted as part of periodic exams, 
but these were not considered active or inactive duty for 
training.  Furthermore, the most recent evidence in the file 
indicating that a disability exists is dated from 2001.  

It is recognized that the appellant obviously had periods of 
weekend duty with the Reserves (INACDUTRA) and also periods 
of annual training (ACDUTRA), the exact dates of which have 
not been verified despite a number of attempts.  
Nevertheless, the medical records do not generate the 
etiological evidence or evidence that an injury occurred 
while on ACDUTRA or INACDUTRA that is crucial to the claim of 
service connection, and the Board must deny the claim of 
entitlement to service connection for bilateral foot 
condition as the preponderance of the evidence is against the 
claim.  In so holding, the Board deems the appellant as 
competent to describe her symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a).  Her well-
intentioned beliefs that her bilateral foot condition is 
related to her periods of ACDUTRA and INACDUTRA, however, is 
insufficient to establish her entitlement to service 
connection.  This is so because the appellant is not shown to 
possess the medical training required to render a medical 
diagnosis and opinion.  Id.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In  accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in her possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the appellant (Feb. 1999, Nov. 1999, July 2002, Mar. 
2004);  As such, VA fulfilled its notification duties.  The 
Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) also 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to the appellant having been fully 
informed of the VCAA.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  The appellant has been provided the 
appropriate notice and assistance prior to the claim being 
adjudicated by the Board and prior to the last final 
adjudication by the RO.  She has been told what she must show 
and there is no indication of prejudice to theappellant based 
on the timing of the notice.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the appellant's service medical records, VA, and 
private treatment records have been associated with the 
claim's file.  However, the appellant has failed to show a 
causal connection between her disability and her Reserve 
service.  For that reason, VA is not obligated to provide 
additional medical opinions and/or examinations.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for bilateral foot 
condition is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


